Citation Nr: 1537738	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-17 712	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of balance, to include as secondary to service-connected small berry aneurysm associated with hypertension (aneurysm).

2.  Entitlement to service connection for nystagmus and blurred vision, to include as secondary to service-connected aneurysm.

3.  Entitlement to service connection for cognitive impairment (claimed as memory loss), to include as secondary to service-connected aneurysm, hypertension, and diabetes mellitus.

4.  Entitlement to an initial compensable rating for service-connected aneurysm.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of stroke(s) status post cerebral arteriogram (stroke residuals).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from June 1961 to June 1969.  

These matters come before the Board of Veterans' Appeals (the Board) from August 2011, December 2011, and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in May 2015.  A transcript of that proceeding is of record.

The Board acknowledges that the appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for stroke residuals has been perfected, but has not yet been certified to the Board.  The Board's review of the claims file does not indicate that the AOJ is still conducting development on that issue.  Moreover, at the May 2015 Video Conference hearing, the Veteran provided testimony on that issue and the Veteran and his representative indicated that the issue was ripe for adjudication.  As such, the Board will accept jurisdiction over the claim at this time.
The issues of entitlement to service connection for cognitive impairment, to include as secondary to service-connected aneurysm, hypertension, and diabetes mellitus, entitlement to an initial compensable rating for service-connected aneurysm, and entitlement to compensation under 38 U.S.C.A. § 1151 for stroke residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, his loss of balance is related to his service-connected aneurysm.

2.  Resolving any doubt in favor of the Veteran, his nystagmus and intermittent blurred vision are related to his service-connected aneurysm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of balance are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for nystagmus and intermittent blurred vision are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for loss of balance, nystagmus, and blurred vision, which constitutes a complete grant the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.
Legal Criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Analysis

The Veteran contends that his loss of balance, nystagmus, and intermittent blurred vision are related to his service-connected aneurysm.  The Board notes that the VA treatment records and VA examinations reports dated in August 2011, September 2011, and December 2011 indicated that the Veteran was diagnosed with loss of balance / instability, downbeat nystagmus, and intermittent blurred vision.  Additionally, he is service-connected for a small berry aneurysm.

Thus, the only remaining question is whether there is a nexus between the Veteran's loss of balance and visual disturbances and his service-connected aneurysm.  There are conflicting VA opinions of record.  

The August 2011 VA examination report notes that after an extensive work ups for his blurry vision, balance problems, and nystagmus the Veteran was found to have a berry aneurysm.  The examiner confirmed the diagnosis of cerebral berry aneurysm and opined that the Veteran had functional impairment in the form of blurry vision and unsteadiness.  In support of that finding, the examiner's only rationale was "see Neurology Notes."  Then, in assessing the severity of the occupational and daily effects of the Veteran's aneurysm, the examiner opined that the Veteran had significant occupational effects in the form of vision difficulties, previously diagnosed as blurred vision and nystagmus, and balance unsteadiness.   

A September 2011 examiner noted that the Veteran had a cerebral berry aneurysm, anterior communicating.  The examiner opined that the Veteran's anterior cerebral aneurism was not associated with his current balance instability due to the location of his aneurism.  The examiner stated that aneurisms that would affect balance would be posterior cerebral aneurisms.  

A December 2011 VA examination report noted that the Veteran had downbeat nystagmus and blurred vision.  The examiner noted that neurology consultations evaluating the Veteran's nystagmus revealed a cerebral aneurysm in the anterior communicating artery (ACA).  The examiner opined that the Veteran's current vision difficulties were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's aneurysm was located in his ACA and based on that location, the only visual disturbance expected would be a possible visual field deficit.  The examiner noted that Veteran's field was clear.  The examiner stated that he did not believe that the Veteran's downbeat nystagmus or perceived blurred vision was related to his aneurysm.  The examiner acknowledged that it was possible that the Veteran's nystagmus caused some visual perception issues, which the Veteran described as blurry vision.  However, the examiner stated that, thus far, nystagmus had not been linked to any certain etiology and all the Veteran's neurological testing were negative for any contributing etiology.  Therefore, at that time, the Veteran's nystagmus could not be linked to any of his service-connected conditions.  

After weighing the conflicting medical opinions, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's loss of balance, nystagmus, and intermittent blurred vision, are related to his service-connected aneurysm.  

The Board finds that the September 2011 and December 2011 examiners' opinions are inadequate for adjudicating the Veteran's claims.  Specifically, the September 2011 examiner stated that the Veteran's balance instability was not "associated with" his service-connected aneurysm.  Similarly, the December 2011 examiner stated that he did not believe that the Veteran's nystagmus or blurred vision was "related to" his service-connected aneurysm.  The United States Court of Appeals for Veterans Claims has held that opinions stating that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2014).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Accordingly, the Board finds that the September 2011 and December 2011 examiners' opinions are inadequate.

While the August 2011 opinion does not contain a detailed rationale, the examiner indicated that the Veteran's visual disturbances and balance unsteadiness were part of the functional effects from his aneurysm or aneurysm treatment.  The Board finds that the August 2011 opinion, while somewhat conclusory, meets the equipoise standard.  Therefore, affording the Veteran the benefit of the doubt, service connection for nystagmus, blurred vision, and loss of balance are warranted.


ORDER

Entitlement to service connection for loss of balance is granted.

Entitlement to service connection for nystagmus and intermittent blurred vision are granted.


REMAND

After a review of the record, the Board finds that additional development is warranted prior to adjudicating the remaining claims.
Initially, the Board notes that there appear to be outstanding relevant private treatment records.  Specifically, VA treatment records dated March 2011 through July 2011 repeatedly note that the Veteran was referred for a fee-based coiling of his aneurysm by Dr. Massey at the Johnson City Medical Center.  Additionally, VA treatment records in September 2012 noted that the Veteran was transferred from a VA facility to Johnson City Medical Center with symptoms of a stroke.  Treatment records from Johnson City Medical Center are not of record.  

With regard to the Veteran's claim for memory loss, the Veteran was provided a VA examination in October 2011.  However, the Board finds that examination report is inadequate for adjudicating the claim.  The examiner opined that she could not resolve the relationship, if any, between the Veteran's memory loss and aneurysm without resorting to mere speculation.  She explained as a clinical psychologist she was not trained in medical evaluations, and therefore could not resolve the etiology of the Veteran's memory problems.  As the examiner stated she was not qualified to render the requested opinion, her speculative opinion is inadequate, and another VA examination is warranted.  Additionally, the Veteran has asserted that his memory problems may be secondary to his service-connected hypertension and / or his service-connected diabetes mellitus.  Accordingly, the Veteran should be provided a VA examination with an examiner with sufficient training and expertise to address the relationship, if any, between the Veteran's memory loss and his service-connected aneurysm, hypertension, and diabetes mellitus. 

With regard to the Veteran's claim for an initial compensable rating for his service-connected aneurysm, given the passage of time since his last VA aneurysm examination in August 2011 and the likely addition of pertinent evidence, on remand the Veteran should be afforded a contemporaneous examination to assess the current nature and severity of his aneurysm.  

With regard to the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151, a VA opinion was obtained in January 2013.  In light of the additional evidence that is to be obtained on remand, which is relevant to the Veteran's condition prior to and subsequent to his August 10, 2012 procedure, an addendum VA opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records, to include any fee-based treatment, dated from September 2012 to present.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA for any treatment for his disabilities on appeal, to include treatment records from Dr. Massey and the Johnson City Medical Center.  The RO must make two attempts to obtain any private records identified unless the first attempt demonstrates that further attempts would be futile.

If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Schedule the Veteran for a VA medical examination to address the nature and etiology of any memory loss or cognitive disorder.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  Identify an diagnosable memory or cognitive disorder.  

b.  For each diagnosed disorder, state whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder was incurred in or otherwise related to service.

c.  For each diagnosed disorder, state whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder was caused by or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected aneurysm, hypertension, or diabetes mellitus. 
In rendering the requested opinions, the examiner should address the treatise evidence and lay statements of record. 

The examiner must provide a detailed rationale for conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected aneurysm.  All indicated studies should be performed.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner should report the nature and severity of all symptomatology associated with the Veteran's small berry aneurysm with hypertension, if any, as well as the size of the aneurysm. 

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.

5.  Thereafter, schedule the Veteran for VA examination by a clinician with the relevant expertise to determine the presence and extent of any disability stemming from the Veteran's August 10, 2012 cerebral arteriogram.  The claims file must be reviewed by the examiner.  Based on review of treatment records and clinical findings the examiner is requested to address:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's August 10, 2012 cerebral arteriogram and subsequent treatment for the ensuing complications, resulted in additional disability.

In rendering the requested opinion, the examiner should address the lay statements of record, to include those contained in the May 2015 hearing transcript.

b.  Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing treatment?

c.  Is it at least as likely as not (50 percent probability or more) that the proximate cause of any additional disability was due to an event not reasonably foreseeable? 

In rendering the above requested opinions, the examiner(s) should reconcile his or her opinions with the January 2013 VA opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or, VA furnished the treatment without the Veteran's informed consent.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable healthcare provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered an ordinary risk of the treatment provided.

The examiner must provide complete rationales for all opinions and conclusions reached.  

6.  Thereafter, readjudicate the issues on appeal.  If any requested benefit is not granted in full, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond.  Thereafter, return the matters to the Board if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


